DETAILED ACTION
Status of Application
This action is responsive to non-provisional application filed 04/14/2020.  Claims 1-20 are
currently pending and under examination herein.

Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. An initialed copy of the IDS is included with the mailing of this Office action.

Objection – Specification
	The disclosure is objected to because of the following informalities: on page 11, final line, it is presumed the monomer name “vinyladamantad” was intended to read –vinyladamantane--; however, clarification and appropriate correction of the specification is required.  

Objection — Claims
Claims 10 and 20 are objected to because of the following informalities: in line 5 of each claim,
the word “especially” appears extraneous and should therefore be deleted. In addition, redundant
recitations of “styrene” and “allyl benzene” appear in both claims.  Appropriate correction is required.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 2974126).
Regarding Claim 1, Kelley generally relates to a polymerization process wherein the degree of conversion is controlled as a function of the density of the reaction product (Col. 1, lines 23-26).  More specifically, the process comprises: reacting by polymerization a feedstock in the presence of a catalyst in a reactor to produce an effluent comprising a polymer and a solvent (Col. 2, lines 41-45) and measuring a density of the effluent (Col. 2, lines 44-47).  As to the instant step of “calculating a monomer conversion rate and/or a polymerization rate for the polymerization based on the density of the effluent,” Kelley discloses an embodiment wherein a combination recorder-controller instrument is installed in at least some of the effluent lines, which automatically determines the density and is calibrated to convert the density reading to the corresponding degree of conversion and record the same (Col. 2, lines 57-67).  The claim term “calculating a monomer conversion rate … based on the density of the effluent” is considered readable on performing the calculation by converting a density reading directly into a percent conversion term by means of the recording-controller instrument of Kelley.  As such, Kelley is found to fully disclose an embodiment of the Applicant’s method as claimed. 
Regarding Claim 5, Kelley further discloses wherein the specific gravity (density) of the effluent leaving the first stage is regulated between about 1.057 to about 1.075 (e.g., 1.066) (Col. 7, lines 6-7, 14-16).  The claimed density range has an upper bound of “about 0.7 g/mL,” and “about” opens the claim to Pall Corp. v. Micron Separations, Inc., 36 USPQ2d 1225, 1229 (Fed. Cir. 1995). Instantly, there is no evidence that “about 0.7 g/mL” would not cover values that are somewhat higher than precisely 0.7 g/mL.
	Regarding Claim 6, the recitation “wherein a polymer concentration is calculated from the polymerization rate” is further limiting only when calculating a polymerization rate based on the density of the effluent.  However, since claim 1 is open to calculating a monomer conversion rate as an alternative to a polymerization rate (“monomer conversion rate and/or a polymerization rate”), and claim 6 does not exclude such alternative, claim 6 is considered readable on the process of Kelley, wherein a measured effluent density reading is converted to a corresponding degree of conversion.
	Regarding Claim 7, Kelley further discloses wherein the polymer concentration is in a range from about 1 wt% to about 75 wt%, especially about 12 wt% (Fig. 5: First Stage Effluent labeled ∆l).
	Regarding Claim 8, Kelley further discloses wherein the polymerization is a solution polymerization (Col. 2, lines 41-44: degree of conversion to catalytic polymerization products in solution … is continuously controlled …).  
Regarding Claim 10, Kelley further discloses wherein the monomer is, for example, isobutylene (i.e., a species of recited “butene”) and styrene (Col. 5, lines 63-65).  
	Regarding Claim 11, Kelley further discloses wherein the polymerization is a copolymerization (Cols. 5-7: Example).

Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/012399 A1 (hereinafter, ‘Zeon’) (citing infra to corresponding machine translation).  
	Regarding Claim 1, Zeon in Comparative Example 2 (page 12) discloses a method comprising: 

measuring a density of the effluent (Comp. Ex. 2: tuning fork vibration densitometer attached to circulation pipeline attached to polymerization reaction tank; polymerization reaction solution discharged from the polymerization reaction tank into the pipe, and the density was measured); and
calculating a monomer conversion rate and/or a polymerization rate for the polymerization based on the density of the effluent (Comp. Ex. 2: correlation found between X and y, assuming that the measured polymerization conversion is y (%) and the density of the polymerization reaction solution is X (kg/m3): Y = 0.892x -7764).  
	Regarding Claims 10 and 11, Zeon further discloses wherein the polymerization is a copolymerization (Comp. Ex. 2: polymerization of acrylonitrile and butadiene [for claim 10] in same manner as in Example 1).  
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Battiste (US 7433761 B2).
	Regarding Claims 14 and 19, Battiste discloses a system comprising:
	a reactor containing an effluent comprising a solvent, a polymer, and a monomer (Fig. 27 and Col. 23, lines 26-30: reactor subsystem 20 produces a fluff containing discharge 22 … which contains residual reactant and/or diluent 282 to be recovered); 
	and a flash vessel fluidly coupled to the reactor to receive the effluent from the reactor (Fig. 27 and Col. 23, lines 46-59: return polyolefin [for claim 19] discharge 408 may enter the monomer recovery subsystem 24 at the low-pressure flash vessel 404 as opposed to the high-pressure flash vessel 402).
	Battiste differs from the claimed subject matter in that Battiste fails to disclose, in a single embodiment, a system further comprising an inline density meter fluidly coupled to the reactor, placed between the reactor and the flash vessel, and configured to measure a density of the effluent.  However, Battiste explicitly teaches that Raman probes 84 may be situated to obtain spectral data 202 at various points in the monomer recovery process; for example, Raman probes 84 may be situated in 402 and 404, the columns 400, or the interconnecting conduits between the respective vessels 402 and 404 and columns 404 (Col. 23, line 61 et seq.).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to modify the system of Battiste by situating a Raman probe 84 in the interconnecting conduit between flash vessels 402 and 404, resulting in the probe being “placed between the reactor (reactor subsystem 20) and the flash vessel (e.g., LP Flash 404)” as per claim 14.  Further as to the claimed element of “an inline density meter … configured to measure density of the effluent,” Battiste teaches that the spectral data 202 obtained in the conduits may be used to determine physical properties of the polyolefin fluff 28 (Col. 24, lines 2-5).  As to specific physical properties, Battiste further teaches that the density of polyolefin fluff, melt or pellets may be measured on-line with a low-resolution Raman System R2001 or higher resolution Raman Systems R2001 (Col. 14, lines 1-15).  Battiste thus recognizes the utility of certain Raman Systems in obtaining on-line measurements of the density of polyolefin fluff.  Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the system of Battiste by fluidly coupling to the reactor (reactor subsystem 20) a Raman System probe, placed between the reactor and the flash vessel, and configured to measure a density of the effluent.  The motivation to do so is based on the expectation of 
using the obtained spectral data in a least squares regression analysis to model the physical, mechanical, rheological and/or melt property of interest, as proposed by Battiste (Col. 14, lines 19-32).   
In making this rejection, the Office is construing the term “inline density meter” in claim 14 in the broadest sense as inclusive of any in-line device capable of measuring and recording density, absent an unambiguous narrower definition of the term in the instant specification.  
	Regarding Claims 15 and 16, Battiste renders obvious a system as per claim 14 as discussed above.  Battiste further teaches wherein the reactor is a loop reactor or a stirred tank reactor (Col. 19, lines 38-46).  
400 may utilize a nitrogen gas stream 410 to strip residual monomer 280, comonomer 284, and/or diluent 282 from the fluff 28).  
	Regarding Claim 18, Battiste renders obvious a system as per claim 17 as discussed above.  Battiste further teaches a finishing unit placed after the devolatilization unit (Col. 25, lines 7-10: the purified fluff 28 may be fed to an extruder/pelletizer 40 which subjects the purified fluff 28 to heat and/or pressure, extruding polyolefin pellets 36 which can then be shipped).  
	Regarding Claim 20, Battiste renders obvious a system as per claim 14 as discussed above.  Battiste further teaches wherein the monomer is selected from species of the recited monomer species, in particular, ethylene and hexene (Col. 17, lines 20-24: in polyethylene (PE) production, the concentration of a comonomer 284, such as hexene, in a combined monomer/comonomer/diluent feed stream 19 may be adjusted, by adjusting the flow rate of hexene into the feed stream 18).  

Allowable Subject Matter
Claims 2-4, 9, 12 and 13 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.  The closest prior art to Kelley, Zeon, and Battiste, discussed above, does not describe the inventions of instant claims 2-4, 9, 12 or 13, or provide proper rationale to modify their respective inventions into the invention of any of said claims.   

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/02-22-22